Case: 14-13632    Date Filed: 05/15/2015   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 14-13632
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:12-cv-01299-ODE



JONATHAN BRUCE COLLINS,

                                                             Plaintiff-Appellant,

                                      versus

FULTON COUNTY SCHOOL DISTRICT,

                                                            Defendant-Appellee,

NICK CASSIDY, et al.,

                                                                      Defendants.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                               (May 15, 2015)
                Case: 14-13632        Date Filed: 05/15/2015       Page: 2 of 3


Before HULL, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

       Jonathan Collins, a former teacher, appeals the district court’s grant of

defendant Fulton County School District’s motion for summary judgment and

denial of his motion for reconsideration as to his complaint alleging wrongful

termination. Pertinent to this appeal, Collins raised termination claims under the

Age Discrimination in Employment Act, 29 U.S.C § 623, and the Americans With

Disabilities Act, 42 U.S.C. § 12112(a). On appeal, Collins argues the merits of the

disposition of the underlying summary judgment claim, as well as the timeliness of

his motion for reconsideration.

       As we previously ordered, prior to the parties’ filing of briefs in this case,

we limited Collins’s appeal to his motion for reconsideration because he failed to

file a timely appeal as to the district court’s denial of his underlying motion for

summary judgment. However, Collins does not argue in his brief that the district

court abused its discretion 1 in denying the motion for reconsideration, so Collins

has abandoned the only outstanding issue on appeal. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants

liberally, . . . issues not briefed on appeal by a pro se litigant are deemed

abandoned . . . .”). Moreover, even if we addressed the limited issue on appeal –

1
        We review a district court’s ruling on a motion for reconsideration for an abuse of
discretion. Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010).
                                                2
              Case: 14-13632     Date Filed: 05/15/2015   Page: 3 of 3


whether the district court abused its discretion in denying Collins’ motion for

reconsideration – we would not conclude that there was an abuse of discretion.

      AFFIRMED.




                                          3